UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6906


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHAUNCEY THOMPSON, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:08-cr-00159-JFM-1; 1:12-cv-03696-JFM)


Submitted:   November 19, 2013             Decided: November 21, 2013


Before WYNN and    FLOYD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Chauncey Thompson, Jr. Appellant Pro Se.    John Walter Sippel,
Jr., Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Chauncey Thompson, Jr., seeks to appeal the district

court’s    order      dismissing     as    untimely      his    28   U.S.C.A.      §   2255

(2012) motion.             The order is not appealable unless a circuit

justice    or    judge      issues   a    certificate      of    appealability.          28

U.S.C. § 2253(c)(1)(B) (2012).                    A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2012).                 When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating         that   reasonable     jurists        would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see      Miller-El     v.   Cockrell,        537 U.S. 322,     336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                             Slack,
529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Thompson has not made the requisite showing.                           Accordingly,

we deny a certificate of appealability, deny Thompson’s motions

for transcripts at Government expense and to proceed in forma

pauperis,       and   dismiss     the     appeal.         We    dispense      with     oral

argument because the facts and legal contentions are adequately

                                              2
presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3